DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 03/01/2021 is acknowledged. Claims 8-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skyllas-Kazacos (PGPub 2004/0241552).
Considering Claim 1, Skyllas-Kazacos discloses a composition for producing a vanadium electrolyte (reaction mixture for producing vanadium electrolyte [0025, Abstract]), the composition comprising:
a vanadium compound (vanadium trioxide and pentoxide powders [0025, 0008]); and 
an ion solution containing vanadium ions and hydrogen ions (vanadium ions produced [0025] in the presence of concentrated sulfuric acid [0008, 0025], powders are added and reacted slowly and are filtered to 
	Considering Claim 2, Skyllas-Kazacos discloses that the ion solution includes at least one group of vanadium ions having a different oxidation state than the oxidation state of the vanadium ions produced by dissolving the vanadium compound (different oxidation states V(IV) and V3+ are produced from different vanadium powders [0018, 0025, 0008], different dissolved powder will have different oxidation state than the other ion). 
	Considering Claim 3, Skyllas-Kazacos discloses that the vanadium compound is vanadium trioxide and vanadium pentoxide [0008] to produce V(III) and V(IV) [Abstract]. 
	Considering Claim 4, Skyllas-Kazacos discloses that the vanadium compound is vanadium trioxide and vanadium pentoxide [0008] to produce V(III) and V(IV) [Abstract].
	Considering Claim 5, Skyllas-Kazacos discloses that the ion solution includes trivalent vanadium ions V(III) [Abstract]. 
	Considering Claim 6, Skyllas-Kazacos discloses that the ion solution includes an acid selected from sulfuric acid ([0008, 0025]). 
	Considering Claim 7, Skyllas-Kazacos discloses that the total vanadium concentration of the vanadium electrolyte is in the range of 0.5 M to 12 M or 1.5 M to 12 M (total vanadium concentration of the vanadium electrolyte product is between 0.5 M to 12 M, preferably between 1.5 and 6 M [0015]). 
	Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725